Citation Nr: 0938528	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection left ankle disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right and left knee 
patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
January 1988, and from June 1988 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in which the RO denied service 
connection for low back pain, for cervical pain, for 
bilateral hearing loss, for tinnitus, for right and left 
ankle conditions, and for right and left knee retropatellar 
pain syndrome.  The Veteran filed a notice of disagreement 
(NOD) in March 2006, and the RO issued a statement of the 
case (SOC) in March 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in May 2007.

Prior to certifying this appeal to the Board, in a July 2008 
rating decision, the RO granted the Veteran's claims for 
service connection for a lumbar spine disability and for a 
right ankle disability.  Because the July 2008 decision 
represents a full grant of the benefits sought with respect 
to these issues, these matters are no longer before the Board 
for consideration.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1977).

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.

2.  Competent and persuasive evidence establishes that the 
Veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

3.  There is no competent or persuasive evidence that 
establishes that the Veteran has  cervical spine disability 
or left ankle disability.  

4.  The Veteran's tinnitus was not shown in service, and the 
only competent evidence or opinion weighs against a medical 
nexus between this later diagnosed disability and service.

5.  The Veteran's right and left knee patellofemoral syndrome 
was not shown in service, and there is no competent evidence 
or opinion establishing a medical nexus between this later 
diagnosed disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  The criteria for service connection for cervical spine 
disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for left ankle 
disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  The criteria for service connection for right and left 
knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a June 2004 pre-rating and a May 2008 post-
rating letter provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

The March 2005 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the June 2004 
letter.  Subsequently, the May 2008 letter, along with a 
March 2006 letter, provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the letters, and opportunity for the Veteran to 
respond, the February 2009 supplemental SOC (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records (STRs), private 
medical records from Premier Orthopedics and Dr. Mitchell, VA 
outpatient treatment records, and the report of a February 
2005 VA audiology evaluation.  Also of record and considered 
in connection with the appeal are the transcript of the 
August 2009 Board hearing, and various written statements 
provided by the Veteran and by his representative, on his 
behalf.  No further RO action on these matters, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters remaining on appeal, 
at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

A.  Bilateral Hearing Loss, Cervical Spine, and Left Ankle

As regards the claim for bilateral hearing loss, specific to 
claims for service connection, impaired hearing is considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz (Hz) is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During the August 2009 Board hearing, the Veteran attributed 
his bilateral hearing loss to acoustic trauma during military 
service - in particular, exposure to gunfire.  His military 
occupational specialty (MOS) during his first period of 
service was machine gunner.  

The Veteran's STRs reflect that, on audiometric testing, his 
hearing was within normal limits throughout service and did 
not meet the requirements of section 3.385, as noted above.  
The report of an August 1989 audiological evaluation reflects 
that he was routinely exposed to hazardous noise, but that 
his hearing loss profile was "1" (reflecting normal 
hearing).  The report of a March 1991 re-deployment physical 
examination indicates that the Veteran had "chronic hearing 
loss" and was given a hearing loss profile of "3" 
(reflecting abnormal hearing), but there was no audiometric 
testing conducted at that time to support that conclusion.  
Furthermore, on May 1992 audiometric testing, the Veteran's 
hearing was normal.  

The Board notes that the absence of in-service evidence of a 
hearing loss disability is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On February 2005 audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
15
10
10
10
Left
10
15
15
10
10


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The audiologist noted that the Veteran had normal hearing for 
frequencies 500 Hertz to 4,000 Hertz, bilaterally.  

The above-cited testing results do not establish a current 
hearing loss disability in either ear as defined by 38 C.F.R. 
§ 3.385, as the auditory thresholds were not 40 decibels or 
greater at any of the frequencies, the auditory thresholds at 
the minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition score was 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
neither the Veteran nor his representative has presented or 
identified existing audiometric testing results that meet the 
requirements of that regulation.  Hence, the Veteran does not 
have a hearing loss disability for VA purposes.

As regards the claimed cervical spine and left ankle 
disabilities, during the August 2009 Board hearing, the 
Veteran testified that he hurt his entire spine when a wall 
locker fell on him during service; and he attributed his left 
ankle problems to continuous marching while carrying gear.  

The Veteran's STRs are unremarkable for any complaints, 
findings, or treatment involving the cervical spine or left 
ankle.  In January 1982, he hurt his low back and left 
buttock lifting a wall locker, but there were no complaints 
of neck pain at that time.  His STRs also show periodic 
complaints of right ankle sprain, but no specific complaints 
involving the left ankle.

A September 2000 VA outpatient treatment record reflects the 
Veteran's complaint of neck pain.  On physical examination, 
the neck was supple with no significant muscle spasm, and no 
abnormal findings were noted.  

During the August 2009 Board hearing, the Veteran said he had 
ankle problems that required him to ice, apply heat, and wrap 
his ankles; however, the record does not reflect any abnormal 
medical findings with respect to the left ankle.  

Despite the Veteran's assertions that he has current cervical 
spine and left ankle problems related to service, there is 
simply no medical evidence of a current diagnosis with 
respect to either the cervical spine or left ankle.  
Moreover, while the Veteran has described pain in his neck 
and left ankle, pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection can be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); see Evans v. West, 12 Vet. App. 22 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  Thus, where, as here, competent and 
persuasive medical evidence does not establish that the 
Veteran has bilateral hearing loss, a cervical spine, or a 
left ankle disability for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claims for service connection for bilateral hearing loss, for 
a cervical spine disability, and for left ankle disability 
must be denied because for each claim the first essential 
criterion for a grant of service connection-competent 
evidence of the currently-claimed disability-has not been 
met.

B.  Tinnitus, and Right and Left Knee Patellofemoral Syndrome

During the August 2009 Board hearing, the Veteran attributed 
his tinnitus to noise exposure during military service.  He 
attributed his right and left knee problems to frequent 
marching while carrying heavy gear.

The Veteran's STRs are unremarkable for any complaints, 
findings, or treatment involving tinnitus or the knees. 

With regards the right and left knee, private medical records 
from Premier Orthopedics reflect treatment for right knee 
patellofemoral chondromalacia in February 2000.  In August 
2004, the Veteran was diagnosed with left knee patellofemoral 
syndrome and possible medial meniscus tear.  A March 2008 
private medical record from Dr. Mitchell reflects that the 
Veteran had right and left knee patellofemoral syndrome 
(i.e., chondromalacia of the knees).    

With regard to tinnitus, on February 2005 VA audiology 
evaluation, the Veteran reported episodes of bilateral 
tinnitus, described as ringing, occurring once every few 
months.  He said he had a history of military noise exposure 
from gunfire and that tinnitus first began during service.  
The VA examiner opined that, in the absence of hearing loss, 
tinnitus was less likely than not related to military noise 
exposure.  The Board finds that this opinion constitutes 
probative evidence on the medical nexus question, as it was 
based on examination of the Veteran, and consideration of his 
documented medical history and assertions.

In sum, the medical evidence reflects no diagnosis of 
tinnitus or patellofemoral syndrome of either knee in 
service, and that the first documented reference to any of 
these disabilities was several years after service.  With 
regard to tinnitus, the medical evidence and opinion weighs 
against a relationship with military service.  With regard to 
the right and left knee patellofemoral syndrome, there is no 
medical evidence or opinion even suggesting a relationship 
between this disability and military service, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical evidence or opinion. 

C.  All Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current 
disability, or a nexus between a current disability and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  During the August 2009 Board hearing, the Veteran 
testified that he has worked as a surgical technician; 
however, it has not been argued nor has it been shown that 
either he or his representative has the appropriate medical 
training and expertise to render a probative (persuasive) 
opinion on a matter of diagnosis or etiology.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss, for a cervical spine 
disability, for a left ankle disability, for tinnitus, and 
for a right and left knee patellofemoral syndrome must be 
denied.  In arriving at the decision to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports any of these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for cervical spine disability is denied.

Service connection for left ankle disability is denied.

Service connection for tinnitus is denied.

Service connection for right and left knee patellofemoral 
syndrome is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


